

116 HR 2590 IH: Defending the Human Rights of Palestinian Children and Families Living Under Israeli Military Occupation Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2590IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Ms. McCollum (for herself, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Carson, Ms. Newman, Ms. Omar, Mr. Pocan, Mr. Grijalva, Ms. Tlaib, Ms. Pressley, Ms. Bush, Mr. Bowman, Ms. Ocasio-Cortez, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote and protect the human rights of Palestinians living under Israeli military occupation and to ensure that United States taxpayer funds are not used by the Government of Israel to support the military detention of Palestinian children, the unlawful seizure, appropriation, and destruction of Palestinian property and forcible transfer of civilians in the West Bank, or further annexation of Palestinian land in violation of international law.1.Short titleThis Act may be cited as the Defending the Human Rights of Palestinian Children and Families Living Under Israeli Military Occupation Act.2.FindingsCongress finds the following:(1)Approximately 3,000,000 Palestinians live in the West Bank, of which around 45 percent are children under the age of 18 who have lived their entire lives under Israeli military control.(2)In the Israeli-occupied West Bank, there are two separate and unequal legal systems, with Israeli military law imposed on Palestinians and Israeli civilian law applied to Israeli settlers.(3)Children are entitled to special protections and due process rights under international human rights law and international humanitarian law.(4)Israel has ratified the Convention on the Rights of the Child, which states—(A)in article 37(a), that no child shall be subject to torture or other cruel, inhuman or degrading treatment or punishment;(B)in article 37(b), that the arrest, detention or imprisonment of a child shall be used only as a measure of last resort and for the shortest appropriate period of time;(C)in article 37(c), that every child deprived of liberty shall be treated with humanity and respect for the inherent dignity of the human person, and in a manner which takes into account the needs of persons of his or her age; and(D)in article 37(d), that [e]very child deprived of his or her liberty shall have the right to prompt access to legal and other appropriate assistance, as well as the right to challenge the legality of the deprivation of his or her liberty before a court or other competent, independent and impartial authority, and to a prompt decision on any such action.(5)The Government of Israel and its military detains around 500 to 700 Palestinian children between the ages of 12 and 17 each year and prosecutes them before a military court system that lacks basic and fundamental guarantees of due process in violation of international standards.(6)Israeli security forces detain children under the age of 12 for interrogation for extended periods of time even though the prosecution of children under 12 is prohibited by Israeli military law.(7)Human Rights Watch, in its World Report 2020, reported that Israel denied Palestinian children arrested and detained in the West Bank legal protections granted to Israeli children, including settlers, such as protections against nighttime arrests and interrogations without a guardian present. Israeli forces frequently used unnecessary force against children during arrest and physically abused them in custody..(8)The Israeli human rights organization HaMoked: Center for the Defence of the Individual issued a report in October 2020 examining night arrests of Palestinian children by Israeli forces in the West Bank finding that Israeli authorities continue to send soldiers to arrest Palestinian teenage boys at night as a measure of first resort for bringing them in for interrogation. This injurious, traumatic practice leaves the teenagers broken in body and soul, while thwarting the possibility of a fair interrogation and almost guaranteeing a conviction..(9)The Israeli human rights organization B’Tselem issued a report in 2018 describing the treatment of Palestinian children under Israeli military occupation: Every year, hundreds of Palestinian minors undergo the same scenario. Israeli security forces pick them up on the street or at home in the middle of the night, then handcuff and blindfold them and transport them to interrogation, often subjecting them to violence en route. Exhausted and scared—some having spent a long time in transit, some having been roused from sleep, some having had nothing to eat or drink for hours—the minors are then interrogated. They are completely alone in there, cut off from the world, without any adult they know and trust by their side, and without having been given a chance to consult with a lawyer before the interrogation. The interrogation itself often involves threats, yelling, verbal abuse and sometimes physical violence. Its sole purpose is to get the minors to confess or provide information about others..(10)The State Department’s 2016 Annual Report on Human Rights Practices noted the renewed use of administrative detention against Palestinians, including children, a practice in which a detainee may be imprisoned indefinitely, without charge or trial, by the order of a military commander or other government official.(11)The nongovernmental organization Defense for Children International-Palestine (DCIP) documented 36 Palestinian children detained and placed in administrative detention, or detention without charge or trial, since Israel renewed the practice against minors in October 2015.(12)DCIP collected affidavits from 610 West Bank children who were detained by Israeli forces from the West Bank between 2016 and 2020, and concluded that—(A)73 percent of the children endured physical violence following arrest;(B)under Israeli military law, children do not have the right to a lawyer during interrogation;(C)97 percent of the children did not have a parent present during their interrogation;(D)67 percent of the children were not properly informed of their rights by Israeli police;(E)interrogators used stress positions, threats of violence, and isolation to coerce confessions from detained children; and(F)135 children were held in pre-trial, pre-charge isolation for interrogation purposes for an average period of 15 days.(13)Amendments to Israeli military law concerning the detention of Palestinian children have had little or no impact on the treatment of children during the first 24 to 48 hours after an arrest, when the majority of their ill treatment occurs.(14)Israel’s drive to perpetuate its control over the occupied West Bank results in other serious violations of international law, including the unlawful demolition of Palestinian homes and the forcible transfer of Palestinian civilians.(15)The destruction of property in an occupied territory is prohibited under international humanitarian law, unless absolutely necessary for military operations.(16)The Israeli Committee Against Home Demolitions reports that Israel has demolished more than 48,000 Palestinian structures since 1967, of which 24,000 are estimated to be homes.(17)Palestinian properties are subject to demolition or confiscation as part of Israeli-imposed planning and zoning regimes in Area C and East Jerusalem and other parts of the West Bank, and subject to punitive demolition following an incident of violence against Israeli military and police forces, settlers, or other civilians.(18)Palestinians are required to obtain Israeli-issued building permits and the lack of permits is typically cited as the reason for demolitions or confiscations, even though, due to the restrictive and discriminatory Israeli planning regime, Palestinians are overwhelmingly denied permits and therefore forced to build without the necessary permits.(19)From 2016 to 2018, 98.6 percent of the 1,485 building permit applications that were submitted by Palestinians in Area C were rejected, with only 21 applications approved.(20)Palestinians are allowed to build in less than one percent of Area C and in only about 15 percent of East Jerusalem.(21)Palestinian homes and structures located in Area C and East Jerusalem and other parts of the West Bank are under constant threat of demolition from the moment construction begins and are often demolished with little notice.(22)The United Nations Office for the Coordination for Humanitarian Affairs (OCHA) reported in January 2021 that during 2020, Israeli authorities demolished or seized 851 structures across the West Bank, including East Jerusalem, displacing 1001 Palestinians as a result, including over 524 children. This is the highest number of home demolitions since 2016.(23)OCHA noted that one of the major trends observed in 2020 was the increased use of military orders and other legislation, preventing or limiting the ability of Palestinians to legally challenge the targeting of their homes and sources of livelihood in Israeli courts.(24)OCHA reported in February 2021 that 53 schools in the West Bank, which are attended by 5,200 children, are subject to demolition orders issued by Israeli authorities.(25)Demolitions clearly and deliberately undermine the prospects for a just and lasting peace between Israel and the Palestinians and create oppressive conditions that leave Palestinians with no other choice than to leave their homes and lands.(26)Punitive demolitions function as an act of collective punishment against the families of suspects or perpetrators and create insecurity in the surrounding communities. Though Israeli authorities maintain that punitive demolitions are a means of achieving security, Israel does not demolish the homes of Israelis who have committed crimes against Palestinians as part of its policy.(27)The restrictive and discriminatory Israeli planning regime undermines rights and guarantees in international human rights law and international humanitarian law and facilitates unlawful acts and policies, including destruction of property and forcible transfer of civilians, expropriation of land and natural resources, illegal settlement expansion, and further annexation of Palestinian land.(28)Jewish-only settlements established by the Government of Israel in the occupied West Bank, including East Jerusalem, have no legal validity and constitute a flagrant violation under international law and a major obstacle to the achievement of a just and lasting peace between Israel and the Palestinians.(29)Unilateral annexation of any part of the occupied West Bank by the Government of Israel is a flagrant violation of international law and a prohibited act of aggression under Article 2(4) of the United Nations Charter.(30)Israel is the largest cumulative recipient of United States foreign assistance since World War II, receiving from the United States $146,000,000,000 (current, or noninflation-adjusted, dollars) in bilateral assistance and military funding.(31)In 2016, the United States and Israeli governments signed a new 10-year Memorandum of Understanding (MOU) on military assistance, covering fiscal year 2019 to fiscal year 2028.(32)Under the terms of the MOU, the United States pledges to provide $38,000,000,000 in military assistance ($33,000,000,000 in Foreign Military Financing grants plus $5,000,000,000 in missile defense appropriations) to Israel, replacing a previous $30,000,000,000, 10-year agreement that ran through fiscal year 2018.(33)The Consolidated Appropriations Act, 2021 (Public Law 116–260), provides the following for Israel:(A)$3,300,000,000 in Foreign Military Financing (FMF), including $795,300,000 million designated specifically for procurements in Israel, commonly referred to as offshore procurements.(B)$5,000,000 in Migration and Refugee Assistance (MRA) for refugee resettlement.(C)Reauthorization of War Reserve Stock Allies-Israel (WRSA–I) through 2023.(D)$500,000,000 in missile defense, of which $73,000,000 is for Iron Dome, $177,000,000 for David’s Sling, $77,000,000 for Arrow 3, and $173,000,000 for Arrow 2.(34)The sale and export of United States-origin defense articles and defense services to foreign countries are governed by an extensive set of laws, regulations, policies, and procedures, including authorizations and reporting requirements in both the National Defense Authorization Acts and in the State Department, Foreign Operations, and Related Programs Appropriations Acts.(35)Congress has authorized sales to the Government of Israel under the Foreign Assistance Act of 1961 (22 U.S.C. 2151, et seq.) and the Arms Export Control Act of 1976 (22 U.S.C. 2751, et seq.).(36)The Arms Export Control Act of 1976 (22 U.S.C. 271, et seq.) generally prohibits foreign countries from using funds made available under the Act for procurement outside the United States. However, each year since 1991, varying amounts of FMF grants have been designated for offshore procurements in Israel.(37)In 1991, the Government Accountability Office, formerly the General Accounting Office, issued a report to the Committee on Foreign Relations of the Senate examining United States military funding to Israel, which specifically audited Israel’s expenditures for offshore procurements and assessed whether the executive branch had complied with legislative requirements.3.Sense of CongressIt is the sense of Congress that—(1)actions by the Government of Israel in the occupied West Bank, including the detention and prosecution of Palestinian children in the Israeli military court system, the seizure, appropriation, and destruction of Palestinian property and forcible transfer of civilians, and further annexation of Palestinian land in violation of international law and internationally recognized standards of human rights—(A)are contrary to the values of the American people and the efforts of the United States to support self-determination, human rights, and dignity for both Palestinians and Israelis; and(B)undermine efforts by the United States to achieve a just and lasting peace between Israel and the Palestinians;(2)promoting human rights, human dignity, and democratic rights for all Palestinians and Israelis are foreign policy priorities of the United States; and(3)the United States rejects any undemocratic system or act of aggression in which Israel unilaterally exercises permanent rule over a Palestinian people denied self-determination and human rights.4.Statement of policyIt is the policy of the United States not to support actions by the Government of Israel involving—(1)the military detention of Palestinian children in violation of international law;(2)the seizure, appropriation, and destruction of Palestinian property or the forcible transfer of civilians in the occupied West Bank in violation of international law; or(3)further annexation of Palestinian land and property in violation of international law.5.Limitation on assistance(a)ProhibitionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for assistance to the Government of Israel may be obligated or expended for any of the following:(1)Supporting the military detention, interrogation, abuse, or ill treatment of Palestinian children in violation of international humanitarian law or to support the use against Palestinian children of any of the following practices:(A)Torture or cruel, inhumane, or degrading treatment.(B)Physical violence, including restraint in stress positions.(C)Hooding, sensory deprivation, death threats, or other forms of psychological abuse.(D)Incommunicado detention or solitary confinement.(E)Administrative detention, or imprisonment without charge or trial, as described in section 2(10).(F)Arbitrary detention.(G)Denial of access to parents or legal counsel during interrogations.(H)Confessions obtained by force or coercion.(2)Supporting the seizure, appropriation, or destruction of Palestinian property and forcible transfer of civilians in the Israeli-controlled and occupied West Bank in violation of international humanitarian law.(3)Deploying, or supporting the deployment of, personnel, training, services, lethal materials, equipment, facilities, logistics, transportation, or any other activity to territory in the occupied West Bank to facilitate or support further unilateral annexation by Israel of such territory in violation of international humanitarian law.(b)CertificationNot later than September 30, 2021, and annually thereafter, the Secretary of State shall submit to the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives and the Committee on Appropriations and the Committee on Foreign Relations of the Senate one of the following with respect to the preceding fiscal year—(1)a certification that none of the funds obligated or expended in the previous fiscal year for assistance to the Government of Israel have been used by such Government to support personnel, training, lethal materials, equipment, facilities, logistics, transportation, or any other activity that supports or is associated with any of the activities prohibited under subsection (a); or(2)a certification that funds obligated or expended in the previous fiscal year have supported or been associated with one or more activities prohibited under subsection (a), along with a report describing in detail the amount of such funds used by the Government of Israel in violation of such subsection and each activity supported by such funds.6.Oversight and additional reportingThe Secretary of State shall include, in each report required under section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n)—(1)a description of the nature and extent of detention, interrogation, abuse, or ill treatment of Palestinian children by Israeli military forces or police in violation of international humanitarian law;(2)a description of the nature and extent of the seizure, appropriation, or destruction of Palestinian property in the Israeli-controlled and occupied West Bank by Israeli authorities in violation of international humanitarian law; and(3)a description of the nature and extent of Israeli settlement activities, including an assessment of the compliance of the Government of Israel with United Nations Security Council Resolution 2334 (2016).7.GAO report on Israel’s expenditures for offshore procurementNot later than September 30, 2021, and annually thereafter, the Comptroller General shall prepare and submit to Congress a report that—(1)identifies the specific programs and items funds for offshore procurement in Israel have been allocated to, including specific armed forces branches, units, and contractors;(2)assesses executive branch compliance with legislative requirements governing offshore procurements in Israel;(3)identifies, in detail, all end-use monitoring the Government of Israel is subject to with respect to United States-origin defense articles; and(4)analyzes the effects of offshore procurements on Israel’s military budget and domestic economy since 1991, including an assessment of the manner and extent to which these funds have directly or indirectly supported illegal Israeli settlement activity in the occupied West Bank.